Citation Nr: 1821848	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  15-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for residual, left ankle fracture, and in excess of 10 percent from September 8, 2015 onward.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to March 2013. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in September 2015.

This case was most recently before the Board in October 2017.  The Board partially granted an increased rating for service-connected right knee disability and denied a total disability rating due to individual unemployability (TDIU).

At that time, the Board also remanded the left ankle rating for the issuance of a supplemental statement of the case (SSOC).  This SSOC was issued in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  From April 1, 2013 to September 7, 2015, the Veteran's left ankle fracture was manifested by full range of motion and no pain.  

2.  From September 8, 2015 to February 28, 2017, the Veteran's left ankle fracture was manifested by at least painful motion, but no more than moderate impairment.

3.  From March 1, 2017, the Veteran's left ankle fracture has been manifested by pain at rest and when walking and with frequent swelling approximating marked impairment.

CONCLUSIONS OF LAW

1.  From April 1, 2013 to September 8, 2015, the criteria for an initial compensable rating for the Veteran's residuals of left ankle fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  From September 8, 2015 to February 28, 2017, the criteria for an initial rating in excess of 10 percent for the Veteran's residuals of left ankle fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, DC 5271 (2017).

3.  From March 1, 2017, the criteria for an initial rating of 20 percent have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left ankle fracture has been rated under 38 C.F.R. § 4.71a, DC 5271 for limited motion of the ankle.  DC 5271 provides for a 10 percent rating is based on moderate limited motion of the ankle.  A 20 percent rating based on marked limited motion of the ankle.  Ratings are also available pursuant to DCs 5270, 5272, 5273, and 5274 when there is evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.

While the schedule of ratings does not provide specific information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the VBA Manual notes that an example of moderate limitation of ankle motion is when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  An example of marked limitation of motion is when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.o.

II. Facts

In connection with the claim, the Veteran received VA examinations for his ankle in May 2013, April 2016, and March 2017.

The May 2013 examination, which was conducted one month after service, revealed a diagnosis of a resolved left ankle fracture.  No x-rays were taken.  A history was noted of a 1993 left ankle fracture while playing sports.  The Veteran reported that both ankles were fine.  He Veteran did not report flare-ups.  Range of motion testing was conducted.  Left ankle plantar flexion was to 45 degrees or greater, and there was no objective evidence of painful motion.  Plantar dorsiflexion (extension) was to 20 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  Post-test range of motion of plantar flexion was to 45 degrees or greater.  Post-test dorsiflexion was to 20 degrees or greater.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive use.  The examiner noted that the Veteran did not have any functional loss or functional impairment.  

The examiner noted no localized tenderness or pain on palpation of either ankle.  There was normal muscle strength in the left ankle.  There was no laxity compared with the opposite side.  There also was no ankylosis of the left ankle noted.  The Veteran did not have any history of, or present shin splints, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalu), or talectomy (astragalectomy).  Furthermore, there was not total ankle joint replacement and no arthroscopic or other ankle surgery.  The examiner noted that the ankle did not impact the Veteran's ability to work.  

At the Veteran's September 2015 Board Hearing, the Veteran reported his left ankle feeling stiff in the mornings, pain in his left ankle throughout the day, and that he walked with a limp.  

The Veteran received a second VA examination in April 2016, pursuant to the Board's February 2016 remand.  The current symptoms noted in this examination were chronic left ankle pain with twisting movement.  There were no flare-ups of the ankle reported.  However, the Veteran reported functional loss or functional impairment in the form of not being able to play sports, limited exercise, and an inability to do repetitive stairs.  Range of motion testing was conducted.  The left ankle dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 40 degrees.  The limitation of range of motion did not, however, contribute to functional loss.  Pain was noted on the examination but did not result in or cause functional loss.

There was no evidence of pain on weight-bearing, but there was objective evidence of localized tenderness or pain on palpation.  The location was the medial ankle region over the calcaneus.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with the left ankle.  There was no additional loss of function or range of motion after three repetitions in the left ankle noted.  With regard to repetitive use over time, pain, weakness, fatigability or incoordination did not significantly limit functional ability in the left ankle.  The examiner noted there was interference with standing due to the left ankle.  There was normal strength in the left ankle and no muscle atrophy.  Furthermore, there was no ankylosis in the left ankle.  

Ankle instability or dislocation was suspected in the left ankle.  There was no laxity compared with the opposite side in the anterior drawer test.  However, there was laxity compared with the opposite side in the talar tilt test.  The examiner noted no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy.  Degenerative or traumatic arthritis was noted in both ankles.  

Another VA examination was conducted in March 2017, pursuant to the Board's December 2016 remand.  Degenerative arthritis was present in the left ankle.  The examiner noted that the Veteran's left ankle had progressed since the 2013 examination.  The left ankle now bothered the Veteran "lots."  Pain in the left ankle was five out of ten day and night.  At rest it was also five out of ten, but standing and walking it was seven or eight out of ten until sitting down.  The ankle swelled three times and lasted a few hours with more pain at a level of eight out of ten.  The Veteran was limited in walking to one to two blocks and limited in standing one to two hours.  In the morning his left ankle was stiff and painful and he would loss one to two days every month from work for the left ankle.  He felt his left ankle had a limited range of motion but had no ankle injection or surgery.  The examination revealed left ankle decreased plantar flexion, no tenderness with ankle pressure, but pain in the left ankle with dorsiflexion, plantar flexion, and inversion eversion.

An x-ray of the left ankle revealed no acute fracture or subluxation.  There were mild tibiotalar degenerative changes.  The ankle mortise was symmetric.  There was a small plantar calcaneal spur.  The Veteran reported flare-ups of the left ankle in the form of swelling for a few hours or a few days.  He had functional loss in the left ankle in the form of losing a few days of work for a few months due to the left ankle.  The range of motion of the left ankle was abnormal.  Dorsiflexion was from zero to 15 degrees.  Plantar flexion was from zero to 30 degrees.  The range of motion itself did not contribute to a functional loss.  Pain was noted on the examination but did not result in or cause functional loss.  Plantar flexion exhibited pain, but there was no evidence of pain on weight-bearing.  There was no localized tenderness or pain on palpation of the joint and no objective evidence of crepitus.  The Veteran was able to perform repetitive use of the left ankle, but there was no additional functional loss after three repetitions.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.

With regard to flare-ups, the examination was not conducted during a flare-up.  The examiner noted the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups.  There were no additional contributing factors of disability noted for the left ankle.  Muscle strength was noted as normal and there was no atrophy.  There was no ankylosis and no instability or dislocation.  The examiner stated that a more definitive loss of function due to flare-ups could not be determined without resorting to mere speculation.  There was pain in the left ankle with passive range of motion.  There was pain in non-weight bearing in that the Veteran had pain in the left ankle at night while resting.

III. Analysis

The rating period in question for the Veteran's left ankle disability is from April 1, 2013 (the day after his separation from service and the effective date of the award of service connection).  In December 2016, the Board granted a higher rating from zero percent to 10 percent effective September 8, 2015, which is the date of the Board hearing.  This created the staged rating presently on appeal.  Moreover, although the VA examination reports may not strictly adhere to the requirements of case law, further remand is not necessary as they provide sufficient evidence for deciding the claim in the aggregate and with the other evidence of record, and as there is no reasonable possibility that further assistance would further substantiate this claim.  See 38 C.F.R. § 3.159 (d).

The Board finds that ratings under DCs 5270, 5272, 5273, and 5274 are not warranted because at no time during the appeal period has there been evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.

The Board finds that an initial compensable rating prior to September 8, 2015 is not warranted.  This is so because the record does not reflect evidence of pain in the Veteran's left ankle until the Veteran's September 2015 Board hearing.  Furthermore, in the earlier May 2013 VA examination report, the Veteran reported that his ankle was fine, he did not report flare-ups, and no functional loss was noted.  Treatment records and lay statements also do not reflect impairment during this time period.  Thus, while there is a low threshold for a compensable rating for a musculoskeletal joint disability, the evidence must still show at least painful motion or similar impairment.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Without factually ascertainable painful motion prior to the September 8, 2015 Board hearing, the preponderance of the evidence is against a compensable initial rating for service-connected left ankle disability from April 1, 2013 to September 7, 2015.

With regard to a rating in excess of 10 percent from September 8, 2015 onward, the Board finds that prior to March 1, 2017, a rating higher than 10 percent is not warranted.  This is so because during this period, the Veteran's left ankle disability was now manifested essentially by painful motion warranting a compensable rating but no higher.  No flares were reported in the April 2016 VA examination.  The Veteran did however report functional loss in the form of not being able to play sports, being limited in exercise, and an inability to do repetitive stairs.  Left ankle dorsiflexion was from zero to 20 degrees and plantar flexion was from zero to 40 degrees, which is near normal range of motion.  The limitation of range of motion did not, however, contribute to functional loss.  Pain was noted on the examination but did not result in or cause functional loss.  Thus, the Veteran's ankle during this period more closely approximated a rating for moderate limited motion, and a rating in excess of 10 percent is not warranted.

Beginning with the Veteran's March 1, 2017 VA examination, however, the Board finds the Veteran's left ankle symptoms more closely approximate a 20 percent rating for marked limited motion.  That is, another factually ascertainable increase was shown at this time.  As noted previously, the VBA Manual notes an example of "marked" limited motion as less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  While these levels of limitation were not measured during the examination, the measurements were worse than previously recorded.  Additionally, the Board also looks to the symptoms evidenced for the first time in the Veteran's March 2017 VA examination, and finds his symptoms beginning on March 1, 2017.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Beginning with the March 2017 VA examination, the Veteran's left ankle bothered the Veteran "lots."  The pain in his left ankle was at least a five out of ten every day and night.  That pain was described as even worse when the Veteran was standing and walking.  In the morning it was described as stiff and painful, and the Veteran would lose work due to his left ankle on occasion.  The examiner noted that there was pain during nonweight-bearing circumstances because the Veteran had pain in the left ankle at rest.  Pain was also noted in passive range of motion.  With regard to flare-ups, while the examination was not conducted during a flare-up, the Veteran described the flare-ups as exhibiting symptoms of swelling in the ankle for a few hours lasting for a few days.  In light of this evidence and when reasonable doubt is resolved in the Veteran's favor, the Board finds that, from March 1, 2017, the Veteran's left ankle fracture approximated marked impairment.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  The Board is thus satisfied that from March 1, 2017, the Veteran's residual of left ankle fracture warrants a 20 percent rating, which is the maximum schedular rating for limitation of motion of the ankle.

In sum, a noncompensable rating is warranted from April 1, 2003 to September 7, 2015, a 10 percent rating is warranted from September 8, 2015 to February 28, 2017, and a 20 percent rating is warranted from March 1, 2017.  The preponderance of the evidence is against higher rating during these time periods and the benefit-of-the-doubt doctrine is not further applicable.


ORDER

From April 1, 2013 to September 7, 2015, an initial compensable rating for the residuals of left ankle fracture is denied.

From September 8, 2015 to February 28, 2017, an initial rating in excess of 10 percent for residuals of left ankle fracture is denied.

From March 1, 2017, an initial rating of 20 percent for residuals of left ankle fracture is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


